Citation Nr: 1514093	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-27 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the reduction in the Veteran's evaluation from 100 percent to 20 percent from October 1, 2008 through February 22, 2011 and to 40 percent from February 23, 2011 through February 11, 2012 for prostate cancer was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) that reduced the Veteran's 100 percent rating for prostate cancer to 10 percent effective from October 1, 2008.  A May 2009 rating decision granted a 20 percent rating effective from October 1, 2008, and a February 2013 rating decision increased the evaluation to 40 percent effective February 23, 2011.  Subsequently, a May 2014 rating decision increased the evaluation to 100 percent effective November 15, 2012, and a February 2015 rating decision assigned a 100 percent evaluation effective February 12, 2012.  Therefore, the Board has characterized the issue on appeal as it appears on the first page of this decision.


FINDINGS OF FACT

1.  A March 2008 rating decision proposed to reduce the rating for prostate cancer from 100 percent to 10 percent.

2.  The proposed reduction was implemented in a July 2008 rating decision, effective October 1, 2008, and was made in compliance with applicable due process laws and regulations.

3.  Subsequent rating decisions increased the rating for prostate cancer to 20 percent from October 1, 2008 through February 22, 2011, 40 percent from February 23, 2011 through February 11, 2012, and to 100 percent from February 12, 2012.

4.  From October 1, 2008 through February 22, 2011, the Veteran's prostate cancer was characterized by a daytime voiding interval of one to two hours, and from February 23, 2011 through February 11, 2012 it was characterized by requiring the wearing of absorbent materials which must be changed two to four times per day.  




CONCLUSION OF LAW

The reduction of the 100 percent rating for the Veteran's prostate cancer to 20 percent from October 1, 2008 through February 22, 2011 and to 40 percent from February 23, 2011 through February 11, 2012 was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Further, there are specific particularized notice requirements that apply in cases concerning a rating reduction.  These procedural safeguards, which are set forth under 38 C.F.R. § 3.105(e), must be followed by VA before any final rating reduction is issued.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), an action proposing the reduction or discontinuance of a rating will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons for the proposed action, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 

The Board concludes that the procedural requirements for reduction have been satisfied in this case.  The reduction was effectuated in a March 2008 rating decision that was accompanied by a March 2008 notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days.  The RO also allowed a 60-day period to expire before assigning the new rating's effective date.  As such, the proper procedures were followed.	

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal. The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file, and there is no indication that additional records are outstanding.  VA also provided an examinations in March 2009, February 2011 and June 2010.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Rating Reductions

In this case, the 100 percent evaluation for prostate cancer was in effect from September 25, 2006 through September 30, 2008, which is less than 5 years.  Therefore, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2014).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 4 Vet. App. 413 (1993) (the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2014).  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2014).  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421.

A July 2008 rating decision reduced the Veteran's 100 percent rating for prostate cancer to 10 percent effective from October 1, 2008.  A May 2009 rating decision granted the Veteran a 20 percent rating effective from October 1, 2008, and a February 2013 rating decision increased the evaluation to 40 percent effective February 23, 2011.  Subsequently, a May 2014 rating decision increased the evaluation to 100 percent effective November 15, 2012, and a February 2015 rating decision assigned the 100 percent evaluation effective February 12, 2012.  Therefore, the Board decision will consider whether the Veteran is entitled to evaluations in excess of 20 percent from October 1, 2008 through February 22, 2011 and in excess of 40 percent from February 23, 2011 through February 11, 2012 for prostate cancer.
 
Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system, provides that following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months and any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  The rating criteria also provide that if there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.

Under 38 C.F.R. § 4.115a, the criteria for rating renal dysfunction provide that albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101 is rated 30 percent disabling. 

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 is rated 60 percent disabling.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, is rated 80 percent disabling.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, is rated 100 percent disabling.

Under 38 C.F.R. § 4.115a, the particular voiding condition is to be rated as urine leakage (voiding dysfunction), urinary frequency, or obstructed voiding. 

Voiding dysfunction, continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed less than 2 times per day, is rated 20 percent disabling.  Voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, is rated 40 percent disabling.  Voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, is rated 60 percent disabling.  38 C.F.R. § 4.115a.  

For urinary frequency, daytime voiding interval between one and two hours, or; awakening to void three to four times per night, is rated 20 percent disabling.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night, is rated 40 percent disabling.  38 C.F.R. § 4.115a.

For obstructed voiding, urinary retention requiring intermittent or continuous catheterization is assigned a 30 percent rating.  38 C.F.R. § 4.115a.  A urinary tract infection with poor renal function is rated as renal dysfunction.  A urinary tract infection with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, is rated 30 percent.  Id. 

As a preliminary matter, the evidence does not show that there was local reoccurrence or metastasis of the Veteran's prostate cancer from October 1, 2008 through February 11, 2012.  In November 2014, a VA physician reviewed the record and opined that based on PSA levels, the prostate cancer was in remission from March 2007 to February 2012.  Therefore, the Board finds that Veteran's prostate cancer for the period from October 1, 2008 through February 11, 2012 must be rated based on residuals such as voiding dysfunction and renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

The evidence does not show that his prostate cancer residuals include renal dysfunction.  The VA treatment records do not show renal dysfunction, and the March 2008, March 2009 and February 2011 VA examiners noted that there was no history of renal dysfunction or renal failure.  The Board finds that, based on the evidence of record, the predominant residual dysfunction of his prostate cancer from October 1, 2008 through February 11, 2012 is a voiding dysfunction.  See 38 C.F.R. § 4.115a.

The Veteran did not qualify for an evaluation in excess of 20 percent from October 1, 2008 through February 23, 2011.  At the March 2008 VA examination the Veteran reported a daytime voiding interval of two to three hours and voiding two times per night.  The March 2009 examination report indicates that the Veteran's daytime voiding interval was one to two hours and that he voided three times per night.  The examination reports do not indicate that the Veteran required the wearing of absorbent materials.  The treatment records do not discuss the Veteran's voiding dysfunction or urinary frequency.  Therefore, he did not qualify for an evaluation in excess of 20 percent for voiding dysfunction because the record did not show that he required the wearing of absorbent materials which had to be changed 2 to 4 times a day, a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  In addition, the record did not show obstructed voiding or a urinary tract infection.  See 38 C.F.R. § 4.115a.  

In regards to the period from February 23, 2011 through February 11, 2012, an evaluation in excess of 40 percent is only available for voiding dysfunction.  At the February 23, 2011 VA examination, the Veteran was noted to have urinary incontinence that required the wearing of absorbent material that must be changed two to four times per day.  Therefore, the Veteran did not qualify for an evaluation in excess of 40 percent from February 23, 2011 through February 11, 2012 because he did not require the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  See 38 C.F.R. § 4.115a.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating schedule contemplate the severity of the Veteran's service connected disabilities, including prostate cancer, during the applicable period.  The rating schedule specifically contemplated the voiding dysfunction, and the record does not show marked interference with employment or frequent periods of hospitalization.  The rating criteria are therefore adequate and referral for consideration of an extraschedular rating is not warranted.
  
For the reasons set forth above, the Board finds that the RO properly reduced the level of compensation to 20 percent from October 1, 2008 through February 22, 2011 and to 40 percent from February 23, 2011 through February 11, 2012 when considering the directly applicable requirements of the rating criteria, as applied to this particular case.  Accordingly, the preponderance of the competent evidence weighs against the restoration of benefits to 100 percent for the applicable period.


ORDER

The reduction in the rating assigned for the Veteran's prostate cancer, from 100 percent to 20 percent from October 1, 2008 through February 22, 2011 and to 40 percent from February 23, 2011 through February 11, 2012, was proper and thus the appeal is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


